




Exhibit 10.79


Secured Loan Agreement


THIS SECURED LOAN AGREEMENT (“this Agreement”) is made this 24th day of August,
2015, by and between WPU LEASING, LLC, a Delaware limited liability company
(“Lender”), with an address at 650 Madison Avenue, 20th Floor, New York, NY
10022, and AMERICAN POWER GROUP, INC., an Iowa corporation (“Borrower”), with
its principal place of business at 2503 Poplar Street, PO Box 187, Algona, IA
50511.


1. LOANS. Lender hereby agrees to lend to Borrower, and Borrower hereby agrees
to repay to Lender, loans to finance the purchase of all the machinery,
equipment and other personal property (individually an “Item of Equipment” and
collectively the “Equipment”) described in Schedules of Equipment which may be
executed by Lender and Borrower and attached hereto or incorporated herein by
reference (“Schedules”). “Equipment” shall mean the Equipment described in a
specific Schedule, unless the context clearly indicates otherwise. The
disposition of any rights or obligations of either party under this Agreement in
conjunction with any Schedule shall not affect the rights and/or obligations
with either party under any other Schedule, so long as Borrower is not in
default under this Agreement or any Schedule. In the event of any such default
by Borrower, Lender may declare this Agreement and any Schedule to be in default
hereunder and Lender may proceed with its remedies against Borrower in
accordance with paragraph 20 herein, with respect to any particular Schedule or
all Schedules.


2. TERM. The obligations under this Agreement begin with Lender’s written
acceptance and shall end upon full performance and observance of all terms,
conditions and covenants hereof and the payment of all amounts due under any
Schedule, which shall be evidenced by a promissory note of the Borrower payable
to the order of Lender (a “Note”).


3. NOTE. The amount due with respect to the Equipment shall be the principal
amount stated in the applicable Schedule, plus interest thereon (a “Loan”). Each
Loan is an absolute obligation of Borrower due as specified in each applicable
Schedule and Note irrespective of any claims, demands, set-offs, actions, suits
or proceedings that Borrower may have or assert against Lender or any vendor of
Equipment. Each Loan shall be payable to Lender at c/o Spring Mountain Capital,
LP, 650 Madison Avenue, 20th Floor, New York, NY 10022, or at such other place
as Lender or its assigns may designate in writing to Borrower.


4. DELINQUENT PENALTY. If any principal of or interest on or other amount due
with respect to a Loan is not paid within five days of the date when due,
Borrower agrees to pay delinquent interest thereon in addition to interest
payable under a Note at a rate per annum equal to the Prime Rate quoted from
time to time in The Wall Street Journal plus 4% on demand with respect to all
such delinquent amounts.


5. SECURITY INTEREST. Borrower hereby grants to Lender a purchase money security
interest in all Equipment and all accessions thereto and proceeds thereof to
secure all amounts due with respect to each Loan and each Note, including
principal, interest, delinquent penalty interest and costs of collection (the
“Obligations”).


6. NATURE OF EQUIPMENT. The Equipment shall remain personal property even if it
is affixed to any real property. Borrower shall obtain and cause to be recorded,
where appropriate, at its own expense, from each landlord, owner, mortgagee or
any person or entity having an encumbrance or lien upon the real property where
any of the Equipment is located, a waiver of any lien, encumbrance or interest
which such third party might have or hereafter obtain or claim with respect to
the Equipment. Borrower will do everything required to keep the Equipment free
and clear of all claims, levies, liens and encumbrances. Lender assumes no
liability and makes no representation as to the treatment by Borrower of this
Agreement, the Equipment, or the payments made on the Loans or the Notes for
financial accounting or tax purposes.


7. LENDER’S RIGHT OF INSPECTION. Lender, or its authorized agents, shall have
the right during normal business hours to enter upon the premises where the
Equipment is located for the purpose of inspection. Provided no Event of Default
has occurred and is continuing, Lender shall provide Borrower prior notice of
such inspection.


8. USE OF EQUIPMENT. Borrower represents that it is purchasing the Equipment for
a business or commercial purpose and not for personal, family or household use.
Borrower must use the Equipment in a careful and proper manner in conformity
with (i) all statutes and regulations of each governmental authority having
jurisdiction over Borrower and/or the Equipment and its use, and (ii) all
policies of insurance relating to the Equipment and/or its use. In addition,
Borrower shall not (i) use the Equipment in any manner that would impair the
applicability of manufacturer’s warranties or render the Equipment




--------------------------------------------------------------------------------




unfit for its originally intended use or (ii) permit anyone other than
authorized and competent personnel to operate the Equipment.


9. ALTERATIONS. Without Lender’s prior written consent, Borrower shall make no
alterations, modifications or attachments to the Equipment which impair its
economic value, economic and useful life, or functional utility. All
alterations, modifications and attachments made to the Equipment must be removed
without damaging the functional capabilities or economic value of the Equipment
at Lender’s request upon default. Under no circumstances shall any such
alteration, modification or attachment be subject to third party financing or
encumbered by Borrower or result in the creation of a mechanic’s or
materialman’s lien, except as may arise by operation of law pending payment
within ordinary business terms.


10. MAINTENANCE AND REPAIRS. At its expense Borrower shall maintain, operate,
repair and make all modifications to the Equipment in accordance with good
industry practice, manufacturer’s warranty requirements and specifications and
Borrower’s established operation, maintenance and repair programs so as to keep
the Equipment in good working order, and so as to comply with all applicable
laws, regulations or governmental actions and so as not to incur liability
(whether or not there is a lack of compliance) under any environmental law or
otherwise account for any release of, or exposure to, any hazardous material.
Lender may review Borrower’s established operating procedures and maintenance
records to assure compliance with this section. Upon installation, replacement
parts shall be deemed part of the Equipment.


11. RISK OF LOSS, DAMAGE AND THEFT.
(a) Borrower will bear all risk of loss, damage, theft or destruction, partial
or complete, to the Equipment from and after delivery of the Equipment to a
carrier FOB point of origin, whether the terms of shipment require or authorize
the Equipment to be shipped by carrier, to be delivered to Borrower’s place or
places of business, or provide that Borrower accept possession of or title to
the Equipment at any other location. Borrower shall promptly notify Lender of
any theft of or loss or damage to the Equipment.
(b) Neither total nor partial loss of use or possession of the Equipment shall
abate payments due under any Note.
(c) The Equipment shall be deemed subjected to total loss (i) if it has
disappeared regardless of the reason for disappearance or (ii) if it has
sustained physical damage and the estimated cost of repair exceeds 75% of its
fair market value on the date of damage. The amount of applicable insurance
proceeds, if any, actually received by Lender shall be applied to the
outstanding balance of the applicable Note in the case of total loss.
(d) Borrower shall cause the Equipment subjected to partial loss to be restored
to original capability. Lender shall, upon receiving satisfactory evidence of
restoration, promptly pay to Borrower the proceeds of any insurance or
compensation received by Lender, by reason of such partial loss.


12. INDEMNIFICATION.
(a) Non-Tax Liability. Borrower agrees to indemnify each of Lender, its
directors, officers and employees and each legal entity, if any, who controls
Lender (the “Indemnified Parties”) and to hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all reasonable fees and charges of external counsel with whom any
Indemnified Party may consult and all expenses of litigation or preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party in connection with or arising out of the matters referred
to in this Agreement or any related document by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of Borrower), whether (a) arising from or incurred in connection with any
breach of a representation, warranty or covenant by Borrower, (b) the
manufacture, installation, use, condition (including, but not limited to, latent
and other defects and whether or not discoverable by Borrower or Lender),
operation, ownership, selection, delivery, leasing, removal or return of the
Equipment, regardless of where, how and by whom operated, or (c) arising out of
or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority, which arises out of or relates to this Agreement or any related
document; provided, however, that the foregoing indemnity agreement shall not
apply to claims, damages, losses, liabilities and expenses solely attributable
to an Indemnified Party’s gross negligence or willful misconduct. The indemnity
agreement contained in this section shall survive the termination of this
Agreement, payment of any amounts due and assignment of any rights hereunder.
Borrower may participate at its expense in the defense of any such action or
claim.
(b) Direct Tax Costs. Borrower agrees to indemnify, protect, and hold harmless
each Indemnified Party, from and against any and all taxes, license fees,
assessments and other governmental charges, fees, fines or penalties of
whatsoever kind or character and by whomsoever payable, which are levied,
assessed, imposed or incurred during this Agreement term, (i) on or relating to
the Equipment, including any tax on the sale, ownership, use, leasing, shipment,
transportation, delivery or operation thereof, (ii) on the exercise of any
option, election or performance of any obligation by Borrower hereunder, (iii)
of the kind generally referred to in items (i) and (ii) above which may remain
unpaid as of the date of delivery of the Equipment to Borrower irrespective of
when the same may have been levied, assessed, imposed or incurred, and (iv) by
reason of all gross receipts and like taxes on or measured by amounts payable
hereunder levied by any state or local taxing authority having




--------------------------------------------------------------------------------




jurisdiction where the Equipment is located. Borrower agrees to comply with all
state and local laws requiring the filing of ad valorem tax returns relating to
the Equipment. Any statements for taxes received by Lender shall be promptly
forwarded to Borrower. This subparagraph shall not be deemed to obligate
Borrower to pay any income or like taxes against Lender on or measured by the
net income from the amounts payable hereunder. Borrower shall not be obligated
to pay any amount under this subparagraph so long as it shall, at its expense
and in good faith and by appropriate proceedings, contest the validity or the
amount thereof unless such contest would adversely affect the security interest
of Lender in the Equipment or would subject the Equipment to forfeiture or sale.
Borrower agrees to indemnify each Indemnified Party against any loss, claim,
demand and expense including legal expense resulting from such nonpayment or
contest.
(c) Indemnity Payment. The amount payable pursuant to subparagraphs (a) and (b)
above shall be payable upon demand of Lender accompanied by a statement
describing in reasonable detail such loss, liability, injury, claim, expense or
tax and setting forth the computation of the amount so payable.
(d) Survival. The indemnities and assumptions of liabilities and obligations of
this paragraph shall continue in full force and effect notwithstanding the
expiration or other termination of this Agreement.


13. BORROWER’S ASSIGNMENT. Without Lender’s prior written consent, Borrower
shall not assign, bail, sublease, hypothecate, transfer or dispose of the
Equipment or any interest in this Agreement. No assignment, whether or not with
Lender’s consent, shall release Borrower or any guarantor from any of its
respective obligations or otherwise materially adversely affect any rights or
remedies of Lender under this Agreement. Any attempted assignment without
Lender’s written consent shall be void and of no effect. Borrower shall not
assign this Agreement, nor shall this Agreement or any rights under this
Agreement or in the Equipment inure to the benefit of any trustee in bankruptcy,
receiver, creditor, or other successor of Borrower whether by operation of law
or otherwise.


14. LENDER’S ASSIGNMENT. All rights of Lender hereunder and under the Notes and
in the Equipment may be assigned, pledged, mortgaged, transferred, or otherwise
disposed of, either in whole or in part, without notice to Borrower. No such
assignee shall be obligated to perform any duty, covenant, or condition required
to be performed by Lender under the terms of this Agreement unless such assignee
expressly assumes such obligations. Lender shall remain liable to Borrower
hereunder to perform such duty, covenant, and condition unless such assignee
expressly assumes Lender’s obligations, in which event Borrower hereby releases
Lender from such obligations. Such assignee shall have all rights, powers and
remedies given to Lender by this Agreement, and shall be named as lender loss
payee or co-insured under all policies of insurance maintained pursuant to
paragraph 15 hereof. If Lender assigns this Agreement or the monies due or to
become due hereunder or any other interest herein, Borrower agrees not to assert
against Lender’s assignee any defense, set-off, recoupment, claim or
counterclaim which Borrower may have against Lender, whether arising under this
Agreement or any other transaction between Lender and Borrower. Subject to
paragraph 13 hereof and this paragraph, this Agreement inures to the benefit of,
and is binding upon the heirs, personal representatives, successors and assigns
of the parties hereto.


15. INSURANCE. Borrower will at its own expense insure the Equipment in
compliance with the terms and conditions of the Schedule, in form, in an amount
and subject to deductibles, satisfactory to Lender with insurance carriers
approved by Lender. The proceeds of any insurance claim due to the theft or loss
of or damage to the Equipment shall be applied as provided in paragraph 11
hereof. In addition to the compliance with the terms and conditions of the
Schedule and the other terms and conditions of this paragraph, Borrower shall
comply with the following conditions:
(a) Borrower, prior to the inception of the term of any Loan, shall deliver to
Lender all required policies of insurance or other proper binding evidence of
insurance, which shall be sufficiently detailed to advise Lender of all types of
coverage and inclusions;
(b) Borrower shall cause each insurer to agree by endorsement to the policies
that each insurer will give at minimum thirty (30) days’ written notice to
Lender before any policy will be altered or cancelled for any reason, including
Borrower’s failure to pay premiums;
(c) All coverage must be in effect upon delivery, or when Borrower assumes the
risk of loss, whichever is earlier, and will provide coverage without geographic
limitation;
(d) All policies must provide that Lender is an additional insured for all
aspects of general liability insurance, and is lender loss payee for all aspects
of insurance relating to the theft or loss of or damage to the Equipment;
(e) Borrower will furnish renewal policies or renewal evidence of insurance
listing Lender as an additional insured and lender loss payee, as required by
this Agreement, no later than thirty (30) days prior to the expiration of any
insurance required hereby;
(f) Borrower appoints Lender its attorney-in-fact to apply any insurance
proceeds received with respect to the Equipment.


16. FURTHER ASSURANCES. Borrower agrees that if the location of any Equipment
changes from the location listed on the applicable Schedule, or if Borrower
changes its name or form or jurisdiction of organization, or establishes a name
in which it may do business, Borrower will immediately notify Lender of the
additions or changes. If Lender shall so request,




--------------------------------------------------------------------------------




Borrower shall execute and deliver to Lender such documents, including UCC
financing, amendment and continuation statements, as Lender shall deem necessary
or desirable for purposes of continuing this Agreement or recording or filing to
protect the interest of Lender in the Equipment. By its signature hereon,
Borrower hereby authorizes Lender to execute and file against Borrower any such
UCC financing, amendment and continuation statements. All filing fees and
expenses shall be borne by Borrower.


17. FURNISHING OF FINANCIAL AND OPERATING INFORMATION. During the term of this
Agreement and any extensions or renewals hereof, Borrower will furnish to
Lender: (a) as soon as practicable, but in any event within 120 days after the
end of each fiscal year, a copy of the annual audited Financial Statements of
Borrower’s parent, certified by an independent certified public accountant of
recognized standing, (b) as soon as practicable, but in any event within 30 days
after the end of each fiscal quarter, a statement of operating performance with
details on revenues generated by the Equipment, Equipment operating expenses,
and Equipment operating statistics (e.g., Equipment capacity utilization,
Equipment downtime, Equipment repairs and other relevant updates and metrics),
and (c) in a timely manner, such financial statements, reports and other
information as Lender shall from time to time request.


18. PERFORMANCE OF OBLIGATIONS OF BORROWER BY LENDER. If Borrower fails to
promptly perform any of its obligations under this Agreement, Lender may perform
the same for the account of Borrower without waiving Borrower’s failure as a
default. All sums paid or expense or liability incurred by Lender in such
performance (including reasonable legal fees) together with interest thereon at
the rate of interest payable under the Notes, plus the delinquent penalty
interest provided for in paragraph 4.


19. EVENTS OF DEFAULT. Any of the following events or conditions shall
constitute an event of default (“Event of Default”) hereunder and entitle
Lender, at its option, to avail itself of the remedies more fully set forth in
paragraph 20 hereof:
(a) Non-payment by Borrower of any principal of or interest on a Loan or other
amount provided for in this Agreement or a Note which continues for a period of
ten (10) days following the date when due;
(b) Borrower shall (i) fail to perform any covenant or requirement relating to
insurance or environmental matters, (ii) fail to keep the Equipment free and
clear of any claims, levies, liens and encumbrances; or (iii) fail to prevent
the Equipment from being subjected to a foreclosure or forfeiture proceeding,
execution or attachment;
(c) The filing by or against Borrower of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship, or
similar proceeding (and in the case of any such proceeding instituted against
Borrower, such proceeding is not dismissed or stayed within 30 days of the
commencement thereof, provided that Lender shall not be obligated to advance
additional funds during such period);
(d) Borrower shall make an assignment for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of Borrower held by or deposited with Lender;
(e) A final judgment for the payment of money in excess of $75,000 is rendered
against Borrower, or any attachment proceedings are instituted with respect to
any significant portion of Borrower’s assets or property, and the same shall
remain undischarged for a period of thirty (30) days during which execution
shall not be effectively stayed;
(f) Borrower, or its parent, shall default in the payment of principal and/or
interest when due (whether by acceleration or otherwise) or shall default in the
performance of any obligation or indebtedness owed to Lender or to any
subsidiary or affiliate of Lender, which obligation shall remain in default for
lack of performance or which indebtedness shall remain unpaid and unsatisfied
following the conclusion of any applicable grace period in respect to such
obligation or indebtedness;
(g) Borrower shall make or permit any material change in the nature of its
business as carried on as of the date hereof, except as disclosed to and
previously approved by Lender;
(h) Any event described in subparagraphs (c) through (g) hereof shall occur with
respect to any guarantor or any other party liable for payment or performance of
this Agreement;
(i) Any certificate, statement, representation, warranty or financial statement
furnished pursuant to or in connection with this Agreement by or on behalf of
Borrower or any guarantor or other party liable for payment or performance of
this Agreement is false in any material respect at the time as of which the
facts therein set forth were stated or certified, or omits any substantial
contingent or unliquidated liability or claim against Borrower or any such
guarantor or other party, or, upon the date of execution of this document or any
Schedule, there shall have been any materially adverse change in any of the
facts disclosed by any such certificate, statement, representation or warranty,
which shall not have been disclosed in writing to Lender at or prior to the time
of execution of this document or such Schedule;
(j) An event of default shall have occurred under any other agreement wherein
Lender is, at the time of such default, the “Lender” and Borrower is the
“Borrower”;
(k) Borrower shall fail to perform any non-monetary covenant, obligation, term
or condition of this Agreement not described in this paragraph which failure
continues for a period of thirty (30) days following the earlier of the date
when Borrower becomes aware of such failure or the date of written notice
thereof to Borrower by Lender.
    




--------------------------------------------------------------------------------




20. REMEDIES. Upon the occurrence of any Event of Default hereunder, the rights
and duties of the parties shall be as set forth in this paragraph. Lender may
elect, in its sole discretion, to do one or more of the following upon the
occurrence of an Event of Default, and at any time thereafter:
(a) Upon written notice to Borrower, Lender may terminate its agreement to make
Loans under this Agreement;
(b) Lender may demand that Borrower promptly deliver the Equipment to Lender to
the place or places designated by Lender. If Borrower does not so deliver the
Equipment, Borrower shall make the Equipment available for retaking and
authorizes Lender, its employees and agents to enter Borrower’s premises and any
other premises (insofar as Borrower can permit) for the purpose of retaking. In
the event of retaking, Borrower expressly waives all rights to possession and,
except to the extent caused by Lender’s gross negligence or willful misconduct,
all claims for injuries to property suffered through or loss caused by such
retaking. Any repossession accomplished under this subparagraph (b) shall not
release Borrower from liability for damages of Lender sustained by reason of
Borrower’s default hereunder.
(c) Lender may accelerate all amounts due with respect to any Loan or under any
Note or under this Agreement, and, upon Lender’s demand, Borrower shall promptly
pay to Lender the aggregate of (i) all principal of and interest on each Loan
and Note, (ii) all costs and expenses incurred by Lender in the repossession,
recovery, storage, repair, inspection, appraisal, refurbishing, sale, release or
other disposition of the Equipment, (iii) reasonable attorney’s fees and costs,
including any fees or costs incurred by Lender in defending any action relating
to this Agreement or participating in any bankruptcy or insolvency proceeding to
which Borrower is a party, or otherwise incurred due to Borrower’s default, and
(iv) any claim for indemnity, if any, in favor of Lender hereunder.
(d) In its sole discretion, Lender may sell or release the Equipment or any part
thereof, at public auction or by private sale or lease at such time or times and
upon such terms as Lender may determine, free and clear of any rights of
Borrower and, if notice thereof is required by law, any notice in writing of
such sale or lease by Lender to Borrower given not less than ten (10) days prior
to the date thereof shall constitute reasonable notice thereof to Borrower. All
proceeds of the sale or other disposition of the Equipment, less (i) all
expenses incurred in retaking the Equipment, making necessary repairs to the
Equipment and enforcing this Agreement, (ii) all damages that Lender shall have
sustained by reason of Borrower’s default, and (iii) reasonable attorney’s fees
and expenses shall be credited against the Obligations. Sums in excess of
Borrower’s liability under this paragraph and the Obligations shall be paid to
the Borrower or to such other person as may by law be entitled thereto.
(e) If an Event of Default described in paragraph 19(c) occurs, or if this
Agreement is rejected in any bankruptcy or other proceeding described in that
paragraph, then this Agreement and Lender’s obligation to advance any additional
funds shall terminate automatically without the need for any written notice from
Lender.
(f) The provisions of this paragraph shall not prejudice Lender’s right to
repossess any or all of the Equipment.
(g) Lender’s remedies shall be available to Lender’s successors and assigns,
shall be in addition to all other remedies provided to it under the UCC, or by
any other applicable law, and may be exercised concurrently or consecutively.
BORROWER WAIVES ANY AND ALL RIGHTS TO NOTICE AND TO JUDICIAL HEARING WITH
RESPECT TO THE REPOSSESSION OF THE EQUIPMENT.


21. BORROWER REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement, Borrower represents and warrants, as of the date hereof,
and as of the date of execution of each Schedule that:
(a) Borrower is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full power and authority to
conduct its business as such business is presently being conducted, to own or
hold property and to enter into and perform its obligations under this
Agreement. Borrower is duly qualified to do business and is in good standing as
a foreign entity in all states where its failure to so qualify would have a
material adverse effect on its ability to perform its obligations under this
Agreement, provided, however, that Lender acknowledges that, as of the date of
this Agreement, Borrower has not received notice of its authority to transact
business in North Dakota.
(b) Borrower has full power and authority to enter into the transactions
provided for in this Agreement and has been duly authorized to do so by all
necessary and appropriate action and, when executed and delivered by Borrower,
this Agreement will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with its terms.
(c) The execution, delivery, and performance by Borrower of this Agreement and
all related instruments and the consummation by Borrower of the transactions
contemplated hereby: (i) do not require any stockholder approval or the consent
of any trustee or holder of any indebtedness or obligation of Borrower or any
consent, authorization, or approval of, any filing of or registration with, or
other action in respect to any federal, state, governmental authority or agency
(or, if so required, such approval or consent has been obtained), (ii) do not
and will not result in any material violation of any term of any agreement,
instrument, judgment, decree, franchise, permit, order, law, statute, rule, or
governmental regulation presently applicable to it, (iv) are not in conflict
with and do not constitute a default under any of the terms or provisions of, or
subject this Agreement or the Equipment or any part thereof to any lien of, any
indenture, mortgage, lease, contract, or other agreement or instrument (other
than this Agreement) to which Borrower is a party or by which it or its property
is bound or affected, and (v) do not and will not contravene Borrower’s articles
of incorporation and by-laws or other organizational documents.




--------------------------------------------------------------------------------




(d) There are no pending actions or proceedings to which Borrower is a party,
and there are no threatened actions or proceedings of which Borrower has
knowledge, before any court, arbitrator, or administrative agency, which would
materially adversely affect the financial condition of Borrower or its ability
to perform its obligation hereunder. Borrower is not in default under any
obligations for the payment of borrowed money, for the deferred purchase price
of property or for the payment of money which would have the same such effect.
(e) Under the laws of the state(s) in which the Equipment is to be located, the
Equipment consists solely of personal property.
(f) Borrower’s parent’s financial statements (copies of which have been
furnished to Lender) have been prepared in accordance with generally accepted
accounting principles consistently applied, and accurately and completely
present Borrower’s parent’s financial condition and the results of its
operations as of the date of and for the period covered by such statements, and
since the date of such statements there has been no material adverse change in
such conditions or operations.
(g) The address stated on page one of this Agreement is the chief place of
business and chief executive office of Borrower; and Borrower does not conduct
business under a trade, assumed, or fictitious name.


22. GOVERNING LAW AND JURISDICTION. This Agreement has been delivered and
accepted and will be deemed to be made in the State where Lender’s office
indicated above is located. THIS AGREEMENT AND ALL AGREEMENTS, INSTRUMENTS AND
DOCUMENTS HERETOFORE, NOW OR HEREAFTER EXECUTED BY BORROWER AND DELIVERED TO
LENDER RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WILL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE LENDER’S OFFICE INDICATED ABOVE
IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where Lender’s office indicated above is located;
provided that nothing contained in this Agreement will prevent Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any of Borrower’s
property within any other county, state or other foreign or domestic
jurisdiction. Lender and Borrower agree that the venue provided above is the
most convenient forum for both parties. Borrower waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Agreement.


23. NOTICES. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.


24. MISCELLANEOUS.
(a) Whenever the context of this Agreement requires, the neuter gender includes
the masculine and feminine, and the singular number includes the plural.
Whenever the word Lender is used herein, it shall include all assignees of
Lender.
(b) References to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. Section headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose. Unless otherwise
specified in this Agreement, all accounting terms shall be interpreted and all
accounting determinations shall be made in accordance with GAAP.
    (c) Time is of the essence in the performance of this Agreement and each and
all of its provisions.
(d) If any provision of this Agreement is held invalid or unenforceable, the
remaining provisions will not be affected thereby, and to this end, the
provisions of this Agreement are declared severable.
(e) If there is any conflict between the terms of any Schedule and this document
or between any Schedule and any other document, the terms of the Schedule shall
control.
(f) Borrower will reimburse Lender for Lender’s expenses (including the
reasonable fees and expenses of Lender’s outside counsel) in connection with any
amendments or modifications to this Agreement or any related document, and in
connection with any collection or enforcement actions hereunder or thereunder.
(g) This document, together with the Secured Financing Agreement dated as of the
date hereof between Lender and Borrower, the Schedule(s), and the Notes
constitute the entire agreement between Lender and Borrower with respect to the
Loans and the subject matter of this Agreement and supersede all other prior
agreements and understandings whether oral or written between the parties with
respect to the subject matter hereof. This Agreement may not be changed, waived,
amended or terminated except by a written agreement signed by both Lender and
Borrower. No express or implied waiver by Lender of any Event of Default
hereunder shall in any way be, or be construed to be, a waiver of any future
and/or subsequent Event of Default whether similar in kind or otherwise but
shall be effective only in the specific instance and for the purpose for which
given. No Notice to Borrower in any case will entitle Borrower to any other or
further Notice in any other circumstance.




--------------------------------------------------------------------------------






25. COUNTERPARTS. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or pdf
transmission shall be effective as delivery of a manually executed counterpart.
Any party executing this Agreement by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.


26. WAIVER OF JURY TRIAL. EACH OF LENDER AND BORROWER HEREBY WAIVES ANY RIGHT TO
DEMAND A JURY TRIAL WITH RESPECT TO ANY ACTION OR PROCEEDING INSTITUTED BY
LENDER OR BORROWER IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION RELATED
HERETO. BORROWER AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.


AMERICAN POWER GROUP, INC.




By: /s/ Charles E. Coppa
Name: Charles E. Coppa
Title: CFO
        
Accepted by:
WPU LEASING, LLC




By: /s/ Raymond L. M. Wong
Name: Raymond L.M. Wong
Title: Manager








